[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________            FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-12120         ELEVENTH CIRCUIT
                                   Non-Argument Calendar         FEB 2, 2011
                                 ________________________        JOHN LEY
                                                                   CLERK
                          D.C. Docket No. 1:08-cr-00363-TWT-RGV-8

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                               Plaintiff-Appellee,



                                            versus



PASCUAL MARROQUIN-ALVAREZ,
a.k.a. Musico,

llllllllllllllllllll                                             lDefendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                             for the Northern District of Georgia
                                ________________________

                                      (February 2, 2011)

Before EDMONDSON, MARCUS and PRYOR, Circuit Judges.
PER CURIAM:

      Pascual Marroquin-Alvarez (“Marroquin”) appeals his 235-month total

sentence, imposed within the applicable guideline range, after pleading guilty to

conspiracy to possess with intent to distribute cocaine and substantive cocaine

possession, pursuant to 21 U.S.C. §§ 841(a)(1) and 846. Following his plea of guilty

to his involvement in a large-scale cocaine distribution conspiracy, the pre-sentence

investigation report (“PSI”) alleged that, as the individual responsible for receiving

and unloading the cocaine shipments, Marroquin acted in a managerial role.

Marroquin objected, but the district court overruled his objection at sentencing after

a government witness testified to Marroquin’s role. On appeal, Marroquin argues that

the district court erred in applying a three-level managerial role enhancement. After

thorough review, we affirm.

      We review the district court’s decision to apply an aggravating role

enhancement for clear error. United States v. Poirier, 321 F.3d 1024, 1036 (11th Cir.

2003). When reviewing for clear error, we will not reverse unless left with a “definite

and firm conviction that a mistake has been committed.” Id. at 1035 (quotation

omitted). When a defendant objects to a fact in the PSI, this requires the government




                                          2
to prove the disputed fact by a preponderance of the evidence. See United States v.

Martinez, 584 F.3d 1022, 1027 (11th Cir. 2009).

       Where “the defendant was a manager or supervisor (but not an organizer or

leader) and the criminal activity involved five or more participants or was otherwise

extensive,” sentencing courts should apply a three-level enhancement. U.S.S.G. §

3B1.1(b). Thus, two elements must be met: (1) the defendant must be a manager or

supervisor; and (2) the conspiracy must involve five or more people or be otherwise

extensive.

      In evaluating whether a defendant played a managerial (or leadership) role, the

commentary to § 3B1.1 states that the court should consider: (1) the exercise of

decision making authority; (2) the nature of participation in the commission of the

offense; (3) the recruitment of accomplices; (4) the claimed right to a larger share of

the fruits of the crime; (5) the degree of participation in planning or organizing the

offense; (6) the nature and scope of the illegal activity; and (7) the degree of control

and authority exercised over others. U.S.S.G. § 3B1.1, comment. (n.4). All of these

considerations need not be present in any one case. Martinez, 584 F.3d at 1026.

      A § 3B1.1 enhancement is appropriate as long as the defendant led, organized,

managed, or supervised “at least one other participant in the crime.” United States

v. Campa, 529 F.3d 980, 1013 (11th Cir. 2008) (quotation omitted); U.S.S.G. §

                                           3
3B1.1, comment. (n.2). A role enhancement requires that “the defendant exerted

some control, influence[,] or decision-making authority over another participant in

the criminal activity.” Martinez, 584 F.3d at 1026. Thus, a defendant’s management

of assets of the conspiracy, on its own, is insufficient to support a § 3B1.1

enhancement. Id.

      In Martinez, upon which both parties rely in part, the defendant admitted at his

plea hearing that he “orchestrated the weekly shipment” of drugs through the mail,

and “utilized others” to help him. Id. at 1024. The PSI used this admission to support

a leadership enhancement, adding that he enlisted family members to assist him. Id.

The defendant objected to a leadership enhancement and the supporting factual

allegation, but the government introduced no evidence supporting its position at

sentencing. Id. at 1024-25. The district court summarily overruled the objection. Id.

at 1025.

      We held that the defendant’s plea hearing admissions to orchestrating drug

shipments did not, on their own, show by a preponderance of evidence that he acted

as a leader. Id. at 1027-28. In doing so, we noted that in the absence of a government

sentencing presentation, there was no undisputed evidence that the defendant

exercised authority over any co-conspirators, and the admission to “orchestrat[ing],”




                                          4
on its own, did not suggest that the defendant managed the transaction. Id. at

1028-29.

      The record here shows that the evidence the government provided at sentencing

corroborated the factual allegations in the PSI and supported the inference that

Marroquin was not only the manager of the cocaine itself during the unloading and

receiving phase of the conspiracy, but also the manager of any co-conspirators also

involved in that task. We note that Marroquin presented no evidence of his own to

rebut this inference. Accordingly, we hold that the district court did not clearly err

in finding that Marroquin played a managerial role in the conspiracy, and applying

a corresponding three-level enhancement.

      AFFIRMED.




                                          5